  Case 2:21-cv-00524-ODW-AS Document 40 Filed 02/23/21 Page 1 of 1 Page ID #:946

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-00524-ODW(ASx)                                            Date   February 23, 2021
 Title             California Grocers Association v. City of Long Beach




 Present: The                    Otis D. Wright II, United States District Judge
 Honorable
                    Sheila English-zoom                                    Sheri Kleeger-zoom
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                  William F Tarantino-zoom                                 Christopher M Pisano-zoom
                  Byung-Kwan Park-zoom                               Paul L More-(intervenor)-zoom
 Proceedings:                         EX PARTE APPLICATION for Temporary Restraining Order- Prelim
                              Injunction [18]

      The case is called, zoom appearances are made. The Court having carefully
considered the papers and having heard the oral argument of counsel, takes the matter
under submission. A detailed order will issue.




                                                                                          1        :    27
                                                               Initials of Preparer           se




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
